 



Exhibit 10.52

AMENDED AND RESTATED
PROMISSORY NOTE
(Superceding Amended and Restated Promissory Note of January 26, 2004)

     
$7,600,000.00
  June 30, 2004

     FOR VALUE RECEIVED, Acceris Communications Inc., formerly known as I-Link
Incorporated (the “Maker”) promises to pay to Counsel Corporation, an Ontario
corporation, or its assigns (the “Payee”), in the lawful money of the United
States of America (“Dollars” or “$”) the principal sum of Seven Million Six
Hundred Thousand Dollars ($7,600,000) funded from time to time by Payee to
Maker, together with interest thereon as set forth herein, on or before the
Maturity Date as provided below and in accordance with the provisions of that
certain Loan Agreement dated as of January 26, 2004, between the Maker and Payee
as the same may be amended, modified, extended or restated, the “Loan
Agreement.” Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Loan Agreement.

     1. Interest. The outstanding principal amount of this Promissory Note (the
“Note”), evidencing advances to the Maker by Payee in November 2003 and
December 2003 in the aggregate principal amount of Five Million Six Hundred
Thousand Dollars ($5,600,000) and an advance on January 26, 2004 in the
principal amount of Two Million Dollars ($2,000,000), together with unpaid
interest (the “Indebtedness”), shall bear interest at the rate of ten percent
(10%) per annum commencing on the date funded as to principal hereunder, which
interest shall accrue and be compounded quarterly and shall result in a
corresponding increase in the principal amount of the Indebtedness. This Note
supercedes and replaces the Amended and Restated Promissory Note dated as of
January 26, 2004 in the principal amount of Seven Million Six Hundred Thousand
Dollars issued by Maker to Payee.

     2. Time and Place of Payment. The Indebtedness shall be due and payable in
full on the Maturity Date; provided, however, the Maturity Date shall be
accelerated to the date ten (10) calendar days following closing under or
conclusion of each occurrence of (a) the sale or sales by Maker to a third party
unrelated to Payee of the Buyers United, Inc. Series B Convertible Preferred
Stock and/or the common stock into which such stock is convertible owned by
Maker and held by Payee as security for the performance by Maker hereunder
pursuant to the Stock Pledge Agreement between the Maker and Payee (as
hereinafter defined), or any portion thereof (a “BUI Sale”) or (b) an equity
investment or investments in Maker by a third party unrelated to Payee through
the capital markets, whether pursuant to a registered offering or unregistered
offering or other transaction (an “Equity Investment”); provided, further,
however, that the Maturity Date shall be accelerated with respect only to the
portion of the unpaid Indebtedness equal to the net amount received by Maker
from any such BUI Sale or any such Equity Investment. The Maker may from time to
time, in its discretion, make one or more periodic payments of Indebtedness to
the Payee. All amounts due hereunder are payable in Dollars in immediately
payable funds at the Payee’s principal office (or at such other office of the
Payee as may be designated from time to time in writing by the Payee) for the
account of the Payee, not later than 11:00 a.m., New York City time, on the due
date therefor. If any payment on or with respect to this Note becomes due and
payable on a Saturday, Sunday, or any other day on which commercial banks are
required or authorized by law or regulation to be closed in New York City, such
amount shall be payable on the next succeeding day which is not a Saturday,
Sunday or other day on which commercial banks are so required or authorized to
be closed.

     3. The Indebtedness, including that portion of the Indebtedness represented
by this Note, is secured pursuant to that Amended and Restated Stock Pledge
Agreement between the Maker and Payee dated as of January 26, 2004, executed and
delivered concurrent herewith as the same has been amended, modified, extended
or restated, the “Stock Pledge Agreement.”

     4. Events of Default. The occurrence of any of the following events or
conditions shall constitute an event of default (each an “Event of Default”):

     (a) Maker shall fail to pay any of the Indebtedness pursuant to terms of
this Note;

 



--------------------------------------------------------------------------------



 



     (b) Maker shall fail to comply with any term, obligation, covenant, or
condition contained in any agreement between Maker and Payee (each, an
“Agreement”);

     (c) Any warranty or representation made to Payee by Maker under any
Agreement proves to have been false when made or furnished;

     (d) If Maker voluntarily files a petition under the federal Bankruptcy Act,
as such Act may from time to time be amended, or under any similar or successor
federal statute relating to bankruptcy, insolvency, arrangements or
reorganizations, or under any state bankruptcy or insolvency act, or files an
answer in an involuntary proceeding admitting insolvency or inability to pay
debts, or if Maker is adjudged a bankrupt, or if a trustee or receiver is
appointed for Maker’s property, or if Maker makes an assignment for the benefit
of its creditors, or if there is an attachment, receivership, execution or other
judicial seizure, then Payee may, at Payee’s option, declare all of the
Indebtedness to be immediately due and payable without prior notice to Maker,
and Payee may invoke any remedies permitted by this Note. Any attorneys’ fees
and other expenses incurred by Payee in connection with Maker’s bankruptcy or
any of the other events described in this Section 4 shall be additional
Indebtedness of Maker secured by this Note;

     (e) There exists a material breach by Maker under (or a termination by any
party of) a material contract of Maker (for purposes of this Section 4 a
material contract shall mean any contract resulting in revenues of in excess of
$10,000 per annum);

     (f) Maker is in default under any funded indebtedness, including but not
limited to indebtedness evidenced by notes or capital leases, of Maker other
than the amounts loaned pursuant to this Note; or

     (g) If Maker’s business undergoes a material adverse change in Payee’s
reasonable opinion.

     If an Event of Default specified in Section 4(d) hereof occurs and is
continuing, the principal amount of the Indebtedness, together with all accrued
and unpaid interest thereon, shall automatically become and be immediately due
and payable, without any declaration or other act on the part of Payee.

 



--------------------------------------------------------------------------------



 



     5. Acceleration. Upon an Event of Default, the Payee may give written
notice to the Maker of the occurrence of such Event of Default and Maker shall
have the shorter of (i) thirty (30) days or (ii) such remedy period as set forth
in the applicable provisions of Section 4 within which to cure such Event of
Default. If the Event of Default is not cured within the applicable cure period,
then, at the option of the Payee, Payee may declare the Maker in default (a
“Default”) and all sums due hereunder shall become immediately due and payable.

     Any written notification from Payee to Maker hereunder shall be deemed to
be written notification of an Event of Default, or Default, or rescission of
Acceleration (as provided below), respectively, only if such notification,
communication or other election shall (a) be clearly and distinctly identified
as such a Notice of Event of Default, Notice of Default, or Notice of Rescission
of Acceleration, respectively, and (b) be given by certified mail, return
receipt requested or overnight delivery requiring acknowledgement of receipt,
and any communication between the parties not so designated and delivered shall
not be construed or deemed to be effective notice under this Section 5.

     6. Waivers. The Maker hereby waives presentment, demand for payment, notice
of dishonor and any and all other notices or demands in connection with the
delivery, acceptance, performance, default or enforcement of this Note and
hereby consents to any waivers or modifications that may be granted or consented
to by the Payee of this Note. No waiver by the Payee or any breach of any
covenant of the Maker herein contained or any term or condition hereof shall be
construed as a waiver of any subsequent breach of the same or of any other
covenant, term or condition whatsoever.

     7. Enforcement. In the event that Payee of this Note shall institute any
action for the enforcement or the collection of this Note, there shall be
immediately due and payable, in addition to the unpaid balance of this Note, all
late charges, and all costs and expenses of such action including reasonable
attorney’s fees. The Maker waives the right to interpose any setoff,
counterclaim or defense of any nature or description whatsoever.

     8. Replacement of Note. Upon receipt by the Maker of evidence satisfactory
to it of the loss, theft, destruction or mutilation of this Note, and (in case
of loss, theft or destruction) of an indemnity reasonably satisfactory to it,
and upon reimbursement to the Make of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Note if mutilated, the
Maker will make and deliver a new Note of like tenor in lieu of this Note.

     9. Amendments. This Note may not be changed, modified, amended, or
terminated except by a writing duly executed by the Maker and the Payee.

     10. Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

     11. Assignment. This Note may not be assigned, in whole or in part, by
operation of law or otherwise, by the Maker without the prior written consent of
the Payee in its sole and absolute discretion, and any purported assignment
without the express prior written consent of the Payee shall be void ab initio.
The Payee may assign any or all of its rights and interests hereunder to any
party. Subject to the foregoing, this Note shall be binding upon, and inure to
the benefit of, the successors and assigns of the Payee and the Maker.

[See attached Signature Page]

 



--------------------------------------------------------------------------------



 



Signature Page
to Amended and Restated Promissory Note
dated as of June 30, 2004

     IN WITNESS WHEREOF, the Maker has executed this Amended and Restated
Promissory Note by its duly authorized officer as of the 30th day of June, 2004.

              ACCERIS COMMUNICATIONS INC.
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

 